DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,762,795 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-2,4-12,14-17 and 19-20; renumbered as claims 1-17 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: applicant place the application in condition for allowance, by incorporating the limitations, “determining an area of the geospatial coordinate system that is outside of the geofence and inside of the projection of the image, wherein a location of the object outside of the geofence corresponds to the area of the geospatial coordinate system, and projecting the area of the geospatial coordinate system into a pixel coordinate system of the image, wherein the portion of the image corresponds to a location of the pixel coordinate system to which the area of the geospatial coordinate system is projected”, as it was indicated allowable in the last office action, into the independent claims 1, 11 (renumbered as 10) and 16 (renumbered as 14).
	Claims 2, 4-10 (renumbered as 3-9), 12 and 14-15 (renumbered as 11-13), 17 and 19-20 (renumbered as 15-17) are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482